 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT (this "Agreement"), dated as of July 3, 2007, among the
Grantors listed on the signature pages hereof and those additional entities that
hereafter become parties hereto by executing the form of Supplement attached
hereto as Annex 1 (collectively, jointly and severally, the "Grantors" and each,
individually a "Grantor"), and WELLS FARGO FOOTHILL, INC., a California
corporation, in its capacity as administrative agent for the Lender Group and
the Bank Product Providers (together with its successors and assigns in such
capacity, the "Agent").
 
WITNESSETH:
 
WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, renewed, extended, replaced or otherwise
modified from time to time, including all schedules thereto, the "Credit
Agreement") by and among Take-Two Interactive Software, Inc., a Delaware
corporation ("Parent"), each of Parent's Subsidiaries identified on the
signature pages thereof as Borrowers (such Subsidiaries, together with Parent,
are referred to hereinafter each individually as a "Borrower", and individually
and collectively, jointly and severally, as "Borrowers"), each of Parent's
Subsidiaries identified on the signature pages thereof as Guarantors (such
Subsidiaries are referred to hereinafter each individually as a "Guarantor", and
individually and collectively, jointly and severally, as "Guarantors"), the
lenders from time to time party thereto as "Lenders" ("Lenders"), and Agent, the
Lender Group has agreed to make certain financial accommodations available to
Borrowers from time to time pursuant to the terms and conditions thereof; and
 
WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement, this Agreement, and the other Loan Documents; and
 
WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make and extend
financial accommodations to Borrowers as provided for in the Credit Agreement,
Grantors have agreed to grant a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations,
 
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
 
1. Defined Terms. All capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Credit Agreement. Any terms used in this Agreement that are defined in
the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided, however, that if
the Code is used to define any term used herein and if such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern. In addition to those terms
defined elsewhere in this Agreement, as used in this Agreement, the following
terms shall have the following meanings:
 
(a) "Account" means an account (as that term is defined in the Code).
 
(b) "Account Debtor" means an account debtor (as that term is defined in the
Code).
 
(c) "Agent's Lien" has the meaning specified therefor in the Credit Agreement.
 

--------------------------------------------------------------------------------


 
(d) "Bank Product Obligations" has the meaning specified therefor in the Credit
Agreement.
 
(e) "Bank Product Provider" has the meaning specified therefor in the Credit
Agreement.
 
(f) "Books" means books and records (including each Grantor's Records
indicating, summarizing, or evidencing such Grantor's assets (including the
Collateral) or liabilities, each Grantor's Records relating to such Grantor's
business operations or financial condition, and each Grantor's goods or General
Intangibles related to such information).
 
(g) "Borrower" and "Borrowers" have the respective meanings specified therefor
in the recitals to this Agreement.
 
(h) "Cash Equivalents" has the meaning specified therefor in the Credit
Agreement.
 
(i) "Chattel Paper" means chattel paper (as that term is defined in the Code)
and includes tangible chattel paper and electronic chattel paper.
 
(j) "Code" means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent's Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term "Code" shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
 
(k) "Collateral" has the meaning specified therefor in Section 2.
 
(l) "Commercial Tort Claims" means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1 attached hereto ("Commercial Tort Claims").
 
(m) "Copyrights" means works of authorship (whether or not published, and
whether or not copyrightable), copyrights and copyright registrations (including
the copyright registrations and recordings thereof and all applications in
connection therewith listed on Schedule 2 attached hereto and made a part
hereof), and (i) all reissues, restorations, reversions, continuations,
extensions or renewals thereof, (ii) all income, royalties, damages and payments
now and hereafter due and/or payable under and with respect thereto, including,
payments under all licenses entered into in connection therewith and damages and
payments for past or future infringements or dilutions thereof, (iii) the right
to sue for past, present and future infringements thereof, and (iv) all of each
Grantor's rights corresponding thereto throughout the world.
 
(n) "Copyright Security Agreement" means each Copyright Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Lender Group and the
Bank Product Providers, in substantially the form of Exhibit A attached hereto,
pursuant to which Grantors have granted to Agent, for the benefit of the Lender
Group and the Bank Product Providers, a security interest in all their
respective Copyrights.
 
(o) "Credit Agreement" has the meaning specified therefor in the recitals to
this Agreement.
 
(p) "Deposit Account" means a deposit account (as that term is defined in the
Code).
 
(q) "Equipment" means equipment (as that term is defined in the Code).
 
2

--------------------------------------------------------------------------------


 
(r) "Event of Default" has the meaning specified therefor in the Credit
Agreement.
 
(s) "General Intangibles" means general intangibles (as that term is defined in
the Code) and, in any event, includes, payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
Trademark, Patent, or Copyright), Patents, Trademarks, Copyrights, URLs and
domain names, industrial designs, other industrial or Intellectual Property or
rights therein or applications therefor, whether under license or otherwise,
rights in programs, programming materials, blueprints, drawings, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
rights in computer programs, information contained on computer disks or tapes,
software, literature, reports, catalogs, pension plan refunds, pension plan
refund claims, insurance premium rebates, tax refunds, and tax refund claims,
interests in a partnership or limited liability company which do not constitute
a security under Article 8 of the Code, and any other personal property other
than Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts,
goods, Investment Related Property, and Negotiable Collateral.
 
(t) "Grantor" and "Grantors" have the meanings specified therefor in the
recitals to this Agreement.
 
(u) "Guaranty" has the meaning specified therefor in the Credit Agreement.
 
(v) "Insolvency Proceeding" has the meaning specified therefor in the Credit
Agreement.
 
(w) "Intellectual Property" means any and all Intellectual Property Licenses,
Patents, Copyrights, Trademarks, the goodwill associated with such Trademarks,
confidential and proprietary information, trade secrets and know-how (including
processes, schematics, databases, formulae, drawings, prototypes, models,
designs, technical data, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals), all
computer software, Internet web sites, and all other intellectual property or
proprietary rights and claims or causes of action arising out of or related to
an infringement, misappropriation or other violation of any of the foregoing,
including rights to recover for past, present and future violations thereof.
 
(x) "Intellectual Property Licenses" means all rights under or interests in any
patent, trademark, copyright or other intellectual property, including software
license agreements with any other party, whether the applicable Grantor is a
licensee or licensor under any such license agreement, including the license
agreements listed on Schedule 3 attached hereto and made a part hereof, and the
right to use the foregoing in connection with the enforcement of the Lender
Group's rights under the Loan Documents, including the right to prepare for sale
and sell any and all Inventory and Equipment now or hereafter owned by any
Grantor and now or hereafter covered by such licenses.
 
(y) "Inventory" means inventory (as that term is defined in the Code).
 
(z) "Investment Related Property" means (i) investment property (as that term is
defined in the Code), and (ii) all of the following regardless of whether
classified as investment property under the Code: all Pledged Interests, Pledged
Operating Agreements, and Pledged Partnership Agreements.
 
(aa) "Lender Group" has the meaning specified therefor in the Credit Agreement.
 
(bb) "Loan Document" has the meaning specified therefor in the Credit Agreement.
 
(cc) "Negotiable Collateral" means letters of credit, letter of credit rights,
instruments, promissory notes, drafts and documents (as that term is defined in
the Code) and, in any event, including payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
Trademark, Patent, or Copyright), Patents, Trademarks, Copyrights, URLs and
domain names, industrial designs, other industrial or Intellectual Property or
rights therein or applications therefor, whether under license or otherwise,
programs, programming materials, blueprints, drawings, purchase orders, customer
lists, monies due or recoverable from pension funds, route lists, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, pension plan refunds, pension plan refund claims, insurance premium
rebates, tax refunds, and tax refund claims, uncertificated securities, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, goods, Investment Related Property, and
Negotiable Collateral.
 
3

--------------------------------------------------------------------------------


 
(dd) "Obligations" has the meaning specified therefor in the Credit Agreement.
 
(ee) "Patents" means inventions, discoveries and ideas, whether patentable or
not, and all patents, registrations and applications therefor, including the
patents and patent applications listed on Schedule 4 attached hereto and made a
part hereof, and (i) all reissues, continuations, continuations-in-part,
substitutes, extensions or renewals thereof and improvements thereon, (ii) all
income, royalties, damages and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements thereof, and (iv) all of each Grantor's rights corresponding
thereto throughout the world.
 
(ff) "Patent Security Agreement" means each Patent Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Lender Group and the
Bank Product Providers, in substantially the form of Exhibit B attached hereto,
pursuant to which Grantors have granted to Agent, for the benefit of the Lender
Group and the Bank Product Providers, a security interest in all their
respective Patents.
 
(gg) "Permitted Discretion" has the meaning specified therefor in the Credit
Agreement.
 
(hh) "Permitted Liens" has the meaning specified therefor in the Credit
Agreement.
 
(ii) "Person" has the meaning specified therefor in the Credit Agreement.
 
(jj) "Pledged Companies" means, each Person listed on Schedule 5 hereto as a
"Pledged Company", together with each other Person, all or a portion of whose
Stock, is acquired or otherwise owned by a Grantor after the Closing Date.
 
(kk) "Pledged Interests" means all of each Grantor's right, title and interest
in and to all of the Stock now or hereafter owned by such Grantor (other than
Stock of Inactive Subsidiaries), regardless of class or designation, including
all substitutions therefor and replacements thereof, all proceeds thereof and
all rights relating thereto, also including any certificates representing the
Stock, the right to request after the occurrence and during the continuation of
an Event of Default that such Stock be registered in the name of Agent or any of
its nominees, the right to receive any certificates representing any of the
Stock and the right to require that such certificates be delivered to Agent
together with undated powers or assignments of investment securities with
respect thereto, duly endorsed in blank by such Grantor, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and of all dividends, distributions of income, profits, surplus, or
other compensation by way of income or liquidating distributions, in cash or in
kind, and cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing.
 
(ll) "Pledged Interests Addendum" means a Pledged Interests Addendum
substantially in the form of Exhibit C to this Agreement.
 
4

--------------------------------------------------------------------------------


 
(mm) "Pledged Note Addendum" means a Pledged Note Addendum substantially in the
form of Exhibit E to this Agreement.
 
(nn) "Pledged Notes" has the meaning specified therefor in Section 5(h).
 
(oo) "Pledged Operating Agreements" means all of each Grantor's rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.
 
(pp) "Pledged Partnership Agreements" means all of each Grantor's rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.
 
(qq) "Proceeds" has the meaning specified therefor in Section 2.
 
(rr) "Real Property" means any estates or interests in real property now owned
or hereafter acquired by any Grantor and the improvements thereto.
 
(ss) "Records" means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.
 
(tt) "Security Interest" has the meaning specified therefor in Section 2.
 
(uu) "Secured Obligations" means each and all of the following: (a) all of the
present and future obligations of Grantors arising from this Agreement, the
Credit Agreement, or the other Loan Documents (including any Guaranty), (b) all
Bank Product Obligations, and (c) all Obligations of Grantors, including, in the
case of each of clauses (a), (b) and (c), reasonable attorneys fees and expenses
and any interest, fees, or expenses that accrue after the filing of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any Insolvency Proceeding.
 
(vv) "Securities Account" means a securities account (as that term is defined in
the Code).
 
(ww) "Stock" has the meaning specified therefor in the Credit Agreement
 
(xx) "Supporting Obligations" means Supporting Obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments,
or Investment Related Property.
 
(yy) "Trademarks" means trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, brand names, certification marks, collective marks, d/b/a's,
Internet domain names, logos, symbols, trade dress, assumed names, fictitious
names, and other indicia of origin, including the registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 6 attached hereto and made a part hereof, and (i) all
extensions, modifications and renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iii) the right to sue for past, present and future infringements and
dilutions thereof, (iv) the goodwill of each Grantor's business symbolized by
the foregoing and connected therewith, and (v) all of each Grantor's rights
corresponding thereto throughout the world.
 
(zz) "Trademark Security Agreement" means each Trademark Security Agreement
among Grantors, or any of them, and Agent, for the benefit of the Lender Group
and the Bank Product Providers, in substantially the form of Exhibit D attached
hereto, pursuant to which Grantors have granted to Agent, for the benefit of the
Lender Group and the Bank Product Providers, a security interest in all their
respective Trademarks.
 
5

--------------------------------------------------------------------------------


 
(aaa) "URL" means "uniform resource locator," an internet web address.
 
2. Grant of Security.
 
(a) Each Grantor hereby unconditionally grants, assigns and pledges to Agent,
for the benefit of the Lender Group and the Bank Product Providers, a continuing
security interest (hereinafter referred to as the "Security Interest") in all
personal property of such Grantor whether now owned or hereafter acquired or
arising and wherever located, including such Grantor's right, title, and
interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located (the "Collateral"):
 
(i) all of such Grantor's Accounts;
 
(ii) all of such Grantor's Books;
 
(iii) all of such Grantor's Chattel Paper;
 
(iv) all of such Grantor's interest with respect to any Deposit Account (other
than  (x) payroll accounts or (y) medical or insurance reimbursement accounts);
 
(v) all of such Grantor's Equipment and fixtures;
 
(vi) all of such Grantor's General Intangibles;
 
(vii) all of such Grantor's Inventory;
 
(viii) all of such Grantor's Investment Related Property;
 
(ix) all of such Grantor's Negotiable Collateral;
 
(x) all of such Grantor's rights in respect of Supporting Obligations;
 
(xi) all of such Grantor's interest with respect to any Commercial Tort Claims;
 
(xii) all of such Grantor's money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group; and
 
(xiii) all of the proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance or commercial tort claims
covering or relating to any or all of the foregoing, and any and all Accounts
(subject to the limitation set forth in clause (iv) above), Books, Chattel
Paper, Commercial Tort Claims, Deposit Accounts, Equipment, General Intangibles,
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
property of Grantors, any rebates or refunds, whether for taxes or otherwise,
and all proceeds of any such proceeds, or any portion thereof or interest
therein, and the proceeds thereof, and all proceeds of any loss of, damage to,
or destruction of the above, whether insured or not insured, and, to the extent
not otherwise included, any indemnity, warranty, or guaranty payable by reason
of loss or damage to, or otherwise with respect to any of the foregoing (the
"Proceeds"). Without limiting the generality of the foregoing, the term
"Proceeds" includes whatever is receivable or received when Investment Related
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Agent from time to time with
respect to any of the Investment Related Property.
 
6

--------------------------------------------------------------------------------


 
Notwithstanding anything herein to the contrary, the term "Collateral" shall not
include, and no Grantor is pledging, nor granting a security interest hereunder
in, any of such Grantor's right, title or interest in (A) any license, contract
or agreement to which such Grantor is a party as of the date hereof or any of
its right, title or interest thereunder to the extent, but only to the extent,
that such a grant would, under the express terms of such license, contract or
agreement on the date hereof result in a breach of the terms of, or constitute a
default under, such license, contract or agreement (other than to the extent
that any such term (i) has been waived or (ii) would be rendered ineffective
pursuant to Sections 9-406, 9-408, 9-409 of the Code or other applicable
provisions of the Uniform Commercial Code of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity);
provided, that (x) immediately upon the ineffectiveness, lapse or termination of
any such provision, the Collateral shall include, and such Grantor shall be
deemed to have granted a security interest in, all such right, title and
interest as if such provision had never been in effect and (y) the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect Agent's unconditional continuing security interest in and liens upon any
rights or interest of a Grantor in or to the proceeds of, or any monies due or
to become due under, any such license, contract or agreement or (B) all
intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051(c) or
15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively, by
the United States Patent and Trademark Office, provided that, upon such filing
and acceptance, such intent-to-use applications shall be included in the
definition of Collateral.
 
Notwithstanding anything herein to the contrary, the term "Collateral" shall not
include (A) in the case of a Canadian Subsidiary, more than 65% (or such greater
percentage that, due to a change in applicable law after the date hereof, (i)
would not reasonably be expected to cause the undistributed earnings of such
Canadian Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Canadian Subsidiary's United States
parent and (ii) would not reasonably be expected to cause any adverse tax
consequences) of the issued and outstanding shares of Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (it being understood
and agreed that the Collateral shall include 100% of the issued and outstanding
shares of Stock not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) or other equity interest of such Canadian Subsidiary) or (B) in
the case of all other foreign Subsidiaries (other than a Canadian Subsidiary),
any of the issued and outstanding shares of Stock.
 
The Grantors agree that the pledge of the shares of Stock of any Subsidiary of a
Grantor who is a Canadian Subsidiary may be supplemented by one or more separate
pledge agreements, deeds of pledge, share charges, or other similar agreements
or instruments, executed and delivered by the relevant Grantors in favor of the
Agent, which pledge agreements will provide for the pledge of such shares of
Stock in accordance with the laws of the applicable foreign jurisdiction subject
to the limitations set forth above regarding the pledge of Stock securing the
payment and performance of the Secured Obligations of the Grantors. With respect
to such shares of Stock, the Agent may, at any time and from time to time, in
its reasonable discretion, take actions in such foreign jurisdictions that will
result in the perfection of the Lien created in such shares of Stock.
 
3. Security for Obligations. This Agreement and the Security Interest created
hereby secures the payment and performance of all the Secured Obligations,
whether now existing or arising hereafter. Without limiting the generality of
the foregoing, this Agreement secures the payment of all amounts which
constitute part of the Secured Obligations and would be owed by Grantors, or any
of them, to Agent, the Lender Group, the Bank Product Providers or any of them,
but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.
 
4. Grantors Remain Liable. Anything herein to the contrary notwithstanding, (a)
each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements, to
perform all of the duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by Agent or any other
member of the Lender Group of any of the rights hereunder shall not release any
Grantor from any of its duties or obligations under such contracts and
agreements included in the Collateral, and (c) none of the members of the Lender
Group shall have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall any of the
members of the Lender Group be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder. Until an Event of Default shall occur and
be continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, and dividend rights, shall remain in the applicable
Grantor until the occurrence of an Event of Default and until Agent shall notify
the applicable Grantor of Agent's exercise of voting, consensual, or dividend
rights with respect to the Pledged Interests pursuant to Section 15 hereof.
 
7

--------------------------------------------------------------------------------


 
5. Representations and Warranties. Each Grantor hereby represents and warrants
as follows:
 
(a) The exact legal name of each of the Grantors is set forth on the signature
pages of this Agreement or a written notice provided to Agent pursuant to
Section 6.5 of the Credit Agreement.
 
(b) Schedule 7 attached hereto sets forth all Real Property owned by Grantors as
of the Closing Date.
 
(c) Such Grantor is the sole legal and beneficial owner, or exclusive or
non-exclusive licensee, of all Intellectual Property rights that are necessary
to the conduct of its business as currently conducted. As of the Closing Date,
(i) such Grantor has no ownership interest in, or title to, any Copyrights,
Patents or Trademarks that are registered or the subject of pending applications
for registrations, except as set forth on Schedules 2, 4 and 6, respectively,
attached hereto; (ii) such Grantor has no ownership interest in, or title to,
any Copyrights, Patents or Trademarks that are material to such Grantor's
businesses as currently conducted and used in connection with Grand Theft Auto
San Andreas or any other Material Videogame Franchise title that was
commercially released within two years prior to the Closing Date that are not
registered or the subject of pending applications for registrations, except as
set forth in Schedule 5(c) attached hereto; and (iii) such Grantor is not a
party to any Intellectual Property Licenses pursuant to which the Grantor is
granted the right to develop, manufacture, publish, market, distribute and sell
any Material Videogame Franchise, except as set forth on Schedule 3 attached
hereto. This Agreement is effective to create a valid and continuing Lien on
such Grantor's Copyrights, Patents and Trademarks and all of its rights and
interests in and to any Intellectual Property Licenses. Upon the filing of the
Copyright Security Agreement with the United States Copyright Office and the
filing of the Patent Security Agreement and the Trademark Security Agreement
with the United States Patent and Trademark Office, and the filing of
appropriate financing statements in the jurisdictions listed on Schedule 8
hereto, all action necessary or desirable to protect and perfect the Security
Interest in and to each Grantor's Patents, registered Trademarks, or registered
Copyrights has been taken and such perfected Security Interests are enforceable
as such as against any and all creditors of and purchasers from any Grantor. All
Intellectual Property owned by each Grantor is valid, subsisting and enforceable
and, subject to Grantor's knowledge, is not subject to any outstanding order,
judgment or decree restricting its use or adversely affecting the rights of such
Grantor thereto. Each of the Grantors has taken all actions reasonably necessary
to ensure protection of the Intellectual Property owned by such Grantor under
applicable law. Each of the Grantors has taken all actions reasonably necessary
to maintain the secrecy of all confidential Intellectual Property used in its
business (including requiring the execution of valid and enforceable agreements
by employees or any other person to whom such confidential Intellectual Property
is made available). To the knowledge of each Grantor, such Grantor is not using
or failing to enforce any Intellectual Property owned by such Grantor in a
manner that would reasonably be expected to result in the cancellation or
unenforceability of such Intellectual Property. Each of the Grantors has a
policy of requiring all employees, agents, consultants or contractors who have
contributed to or participated in the creation, development, improvement or
modification of Intellectual Property for such Grantor to assign all of their
rights therein to such Grantor. To the knowledge of each Grantor, no Person
(other than such Grantor) has any reasonable basis for claiming any right, title
or interest in and to any such Intellectual Property used in connection with any
Material Videogame Franchise. To the knowledge of each Grantor, no current or
former employee of such Grantor is or was a party to any confidentiality
agreement and/or agreement not to compete that restricts or forbids, or
restricted or forbade at any time during such employee's employment by such
Grantor such employee's performance of such Grantor's business, or any other
activity that such employee was hired to perform or otherwise performed on
behalf of or in connection with such employee's employment by such Grantor. No
Grantor incorporates any material open source computer software in the products
it publishes.
 
8

--------------------------------------------------------------------------------


 
(d) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment and performance of the Secured Obligations. Except to
the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken or will have been taken upon the filing of financing statements
listing each applicable Grantor, as a debtor, and Agent, as secured party, in
the jurisdictions listed next to such Grantor's name on Schedule 8 attached
hereto. Upon the making of such filings, Agent shall have a first priority
perfected security interest in the Collateral of each Grantor to the extent such
security interest can be perfected by the filing of a financing statement. All
action by any Grantor necessary to protect and perfect such security interest on
each item of Collateral has been duly taken.
 
(e) (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and nonassessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Stock of the Pledged Companies of
such Grantor identified on Schedule 5 hereto as supplemented or modified by any
Pledged Interests Addendum or any Supplement to this Agreement; (iii) such
Grantor has the right and requisite authority to pledge, the Investment Related
Property pledged by such Grantor to Agent as provided herein; (iv) all actions
necessary or desirable to perfect, establish the first priority of, or otherwise
protect, Agent's Liens in the Investment Related Property, and the proceeds
thereof, have been duly taken, (A) upon the execution and delivery of this
Agreement; (B) upon the taking of possession by Agent (or its agent or designee)
of any certificates constituting the Pledged Interests, to the extent such
Pledged Interests are represented by certificates, together with undated powers
endorsed in blank by the applicable Grantor; (C) upon the filing of financing
statements in the applicable jurisdiction set forth on Schedule 8 attached
hereto for such Grantor with respect to the Pledged Interests of such Grantor
that are not represented by certificates, and (D) with respect to any Securities
Accounts, upon the delivery of Control Agreements with respect thereto; and (v)
each Grantor has delivered to and deposited with Agent (or, with respect to any
Pledged Interests created or obtained after the Closing Date, will deliver and
deposit in accordance with Sections 6(a) and 8 hereof) all certificates
representing the Pledged Interests owned by such Grantor to the extent such
Pledged Interests are represented by certificates, and undated powers endorsed
in blank with respect to such certificates. None of the Pledged Interests owned
or held by such Grantor has been issued or transferred in violation of any
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject.
 
(f) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally.
 
9

--------------------------------------------------------------------------------


 
(g) Schedule 9 attached hereto sets forth all motor vehicles owned by Grantors
as of the Closing Date, by model, model year and vehicle identification number
("VIN").
 
(h) There is no material default, breach, violation or event of acceleration
existing under any promissory note (as defined in the Code) constituting
Collateral and pledged hereunder (the "Pledged Notes") and no event has occurred
or circumstance exists which, with the passage of time or the giving of notice,
or both, would constitute a material default, breach, violation or event of
acceleration under the Pledged Notes. Such Grantor, if it is an obligee under a
Pledged Note, has not waived any material default, breach, violation or event of
acceleration under such Pledged Notes. A true, correct and complete list of the
Pledged Notes is set forth on Schedule 10.
 
(i) Each Grantor has made in good faith and in accordance with the procedures
and regulations of the United States Copyright Office and the United States
Patent and Trademark Office, as applicable, all payments, filings and
recordations necessary to protect and maintain its interest in the Intellectual
Property rights identified on Schedules 2(a), 4(a) and 6(a) in the United States
in a manner sufficient to claim in the public record such Grantor's ownership
thereof, including (i) making all necessary registration, maintenance, and
renewal fee payments; and (ii) filing all necessary documents, including all
applications for registration of such Intellectual Property rights.
 
(j) Except as set forth on Schedules 2, 4 or 6, no claim has been made in
writing and is continuing or, to each Grantor's knowledge, overtly threatened
that the use by any Grantor of any Intellectual Property rights that are
material to the conduct of its business does or may violate the Intellectual
Property rights of any Person. To each Grantor's knowledge, there is currently
no infringement or unauthorized use of any item of Intellectual Property rights
contained on Schedules 2, 4 or 6 that are material to the conduct of its
business.
 
6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent and the Lender Group that from and after the date of this Agreement and
until the date of termination of this Agreement in accordance with Section 22
hereof:
 
(a) Possession of Collateral. In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, and if and to the extent that perfection or
priority of Agent's Security Interest is dependent on possession, the applicable
Grantor, immediately upon the request of Agent and in accordance with Section 8
hereof, shall execute such other documents and instruments as shall be
reasonably requested by Agent or, if applicable, endorse and deliver physical
possession of such Negotiable Collateral, Investment Related Property, or
Chattel Paper to Agent, together with such undated powers endorsed in blank as
shall be reasonably requested by Agent.
 
(b) Chattel Paper.
 
(i) Each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
"transferable records" as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction;
and
 
(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: "This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Foothill, Inc., as Agent for the benefit of the Lender
Group and the Bank Product Providers".
 
10

--------------------------------------------------------------------------------


 
(c) Control Agreements.
 
(i) Except to the extent otherwise permitted by the Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement, from each bank
maintaining a Deposit Account for such Grantor; and
 
(ii) Except to the extent otherwise permitted by the Credit Agreement, each
Grantor shall obtain authenticated Control Agreements, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor.
 
(d) Letter of Credit Rights. Each Grantor that is or becomes the beneficiary of
a letter of credit shall promptly (and in any event within 5 Business Days after
becoming a beneficiary), notify Agent thereof and, upon the request by Agent,
enter into a tri-party agreement with Agent and the issuer or confirmation bank
with respect to letter-of-credit rights (as that term is defined in the Code)
assigning such letter-of-credit rights to Agent and directing all payments
thereunder to Agent's Account, all in form and substance reasonably satisfactory
to Agent.
 
(e) Commercial Tort Claims. Each Grantor shall promptly (and in any event within
5 Business Days of receipt thereof), notify Agent in writing upon incurring or
otherwise obtaining a Commercial Tort Claim after the date hereof and, upon
request of Agent, promptly amend Schedule 1 to this Agreement to describe such
after-acquired Commercial Tort Claim in a manner that reasonably identifies such
Commercial Tort Claim, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claims, and agrees to do such other acts or things deemed
reasonably necessary or desirable by Agent to give Agent a first priority,
perfected security interest in any such Commercial Tort Claim.
 
(f) Government Contracts. If any Account or Chattel Paper arises out of a
contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, Grantors shall promptly (and in any event
within 5 Business Days of the creation thereof) notify Agent thereof in writing
and execute any instruments or take any steps reasonably required by Agent in
order that all moneys due or to become due under such contract or contracts
shall be assigned to Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall provide written notice thereof under the Assignment
of Claims Act or other applicable law.
 
(g) Intellectual Property.
 
(i) Upon request of Agent, in order to facilitate filings with the United States
Patent and Trademark Office and the United States Copyright Office, each Grantor
shall execute and deliver to Agent one or more Copyright Security Agreements,
Trademark Security Agreements, or Patent Security Agreements to further evidence
Agent's Lien on such Grantor's Patents, Trademarks, or Copyrights, and the
General Intangibles of such Grantor relating thereto or represented thereby;
 
(ii) Each Grantor shall have the duty, to the extent material to or economically
desirable in the operation of such Grantor's business, (A) to promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the Patents pending as of the date hereof or hereafter until the
termination of this Agreement, and (D) to take reasonable and necessary action
to preserve and maintain all of such Grantor's Trademarks, Patents, Copyrights,
Intellectual Property Licenses, and its rights therein, including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings, unless as otherwise
permitted by the Credit Agreement or the Loan Documents. Each Grantor shall
fully comply with the provisions of Section 5.21 of the Credit Agreement;
 
11

--------------------------------------------------------------------------------


 
(iii) Grantors acknowledge and agree that the Lender Group shall have no duties
with respect to the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses. Without limiting the generality of this Section 6(g), Grantors
acknowledge and agree that no member of the Lender Group shall be under any
obligation to take any steps necessary to preserve rights in the Trademarks,
Patents, Copyrights, or Intellectual Property Licenses against any other Person,
but any member of the Lender Group may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrowers
and shall be chargeable to the Loan Account;
 
(iv) Promptly upon the filing of an application for the registration of any
Patent, Trademark, or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency, such
Grantor shall provide Agent with written notice thereof. Promptly upon any such
filing, each Grantor shall comply with Section 6(g)(i) hereof; and
 
(v) With respect to the Intellectual Property rights that are material to the
conduct of Grantors' businesses, each Grantor agrees to take all reasonably
necessary steps to protect each such Intellectual Property right. Each Grantor
hereby agrees to take corresponding steps with respect to each new or acquired
Intellectual Property right to which it or any of its Subsidiaries is now or
later becomes entitled that are material to the conduct of their businesses. Any
expenses incurred in connection with such activities shall be borne solely by
such Grantor.
 
(h) Investment Related Property.
 
(i) If any Grantor shall receive or become entitled to receive any Pledged
Interests after the Closing Date, it shall promptly (and in any event within 5
Business Days of receipt thereof) deliver to Agent a duly executed Pledged
Interests Addendum identifying such Pledged Interests;
 
(ii) All sums of money and property paid or distributed in respect of the
Investment Related Property which are received by any Grantor shall, upon the
occurrence and during the continuance of an Event of Default, be held by such
Grantor in trust for the benefit of Agent segregated from such Grantor's other
property, and such Grantor shall promptly deliver it forthwith to Agent's in the
exact form received;
 
(iii) Each Grantor shall promptly deliver to Agent a copy of each material
notice or other communication received by it in respect of any Pledged
Interests;
 
(iv) No Grantor shall make or consent to any material amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests other than
pursuant to the Loan Documents;
 
(v) Each Grantor agrees that it will reasonably cooperate with Agent in
obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law in connection with the Security Interest
in the Investment Related Property or any sale or transfer thereof; and
 
(vi) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents, warrants and covenants that the Pledged Interests issued
pursuant to any such agreement (A) are and shall be represented by a
certificate, (ii) are and shall be deemed a "security" within the meaning of
Article 8 of the Uniform Commercial Code as in effect in any relevant
jurisdiction, and (iii) are and shall be governed by Article 8 of Uniform
Commercial Code as in effect in any relevant jurisdiction.
 
12

--------------------------------------------------------------------------------


 
(i) Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in material Real Property it will promptly (and
in any event within 5 Business Days of acquisition) notify Agent of the
acquisition of such Real Property and will grant to Agent, for the benefit of
the Lender Group and the Bank Product Providers, a first priority Mortgage on
each fee interest in Real Property now or hereafter owned by such Grantor and
shall deliver such other documentation and opinions, in form and substance
reasonably satisfactory to Agent, in connection with the grant of such Mortgage
as Agent shall request in its Permitted Discretion, including title insurance
policies, financing statements, fixture filings and environmental audits and
such Grantor shall pay all recording costs, intangible taxes and other
reasonable fees and costs (including reasonable attorneys fees and expenses)
incurred in connection therewith. Each Grantor acknowledges and agrees that, to
the extent permitted by applicable law, all of the Collateral shall remain
personal property regardless of the manner of its attachment or affixation to
real property.
 
(j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral, except for Permitted Liens. The inclusion of Proceeds in
the Collateral shall not be deemed to constitute Agent's consent to any sale or
other disposition of any of the Collateral except as expressly permitted in this
Agreement or the other Loan Documents.
 
(k) Other Actions as to Any and All Collateral. Each Grantor shall promptly (and
in any event within 5 Business Days of acquiring or obtaining such Collateral)
notify Agent in writing upon (i) acquiring or otherwise obtaining any Collateral
after the date hereof consisting of Trademarks, Patents, Copyrights,
Intellectual Property Licenses, Investment Related Property, Chattel Paper
(electronic, tangible or otherwise), documents (as defined in Article 9 of the
Code), promissory notes (as defined in the Code), or instruments (as defined in
the Code) or (ii) any material amount payable under or in connection with any of
the Collateral being or becoming evidenced after the date hereof by any Chattel
Paper, documents, promissory notes, or instruments and, in each such case upon
the reasonable request of Agent and in accordance with Section 8 hereof,
promptly execute such other documents and instruments, or if applicable, deliver
such Chattel Paper, other documents, promissory notes, instruments or
certificates evidencing any Investment Related Property in accordance with
Section 6 hereof and do such other acts or things deemed reasonably necessary or
desirable by Agent to protect Agent's Security Interest therein.
 
(l) Pledged Notes.
 
(i) If any Grantor shall receive or become entitled to receive any Pledged Note
after the Closing Date, it shall promptly (and in any event within 2 Business
Days of receipt thereof) deliver to Agent a duly executed Pledged Note Addendum
identifying such Pledged Note;
 
(ii) No Grantor will waive or release any material obligation of any party to
the Pledged Notes without the prior reasonable consent of Agent;
 
(iii) No Grantor will take or omit to take any action or suffer or permit any
action to be omitted or taken, the taking or omission of which would result in
any right of offset against sums payable under the Pledged Notes;
 
(iv) Each Grantor shall give Agent copies of all material notices (including
notices of default) given or received with respect to the Pledged Notes promptly
after giving or receiving such notice; and
 
13

--------------------------------------------------------------------------------


 
(v) Without Agent's reasonable prior written consent, each Grantor shall not,
and shall not agree to, assign or surrender its rights and interests under the
Pledged Notes nor terminate, cancel, modify, change, supplement or amend the
Pledged Notes.
 
(m) Motor Vehicles. Upon reasonable request of Agent, with respect to all motor
vehicles owned by any Grantor that have an individual fair market value in
excess of $25,000, Grantor shall deliver to Agent, a certificate of title for
all such motor vehicles and shall cause those title certificates to be filed
(with the Agent's Lien noted thereon) in the appropriate state motor vehicle
filing office.
 
7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.
 
(a) Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in the Credit Agreement, such provision of the Credit
Agreement shall control.
 
(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder.
 
8. Further Assurances.
 
(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or that Agent may reasonably
request, in order to perfect and protect any Security Interest granted or
purported to be granted hereby or to enable Agent to exercise and enforce its
rights and remedies hereunder with respect to any of the Collateral.
 
(b) Each Grantor hereby authorizes the filing by Agent of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Agent such other instruments or notices, as may be necessary or
as Agent may reasonably request, in order to perfect and preserve the Security
Interest granted or purported to be granted hereby.
 
(c) Each Grantor hereby authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as "all personal property of debtor" or
"all assets of debtor" or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or (iii)
that contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance. Each Grantor also hereby ratifies any
and all financing statements or amendments previously filed by Agent in any
jurisdiction.
 
(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor's rights under Section 9-509(d)(2) of
the Code.
 
9. Agent's Right to Perform Contracts, Exercise Rights, etc.. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor's rights under Intellectual
Property Licenses in connection with the enforcement of the Agent's rights
hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Stock is pledged hereunder be registered in the name of Agent or any of its
nominees.
 
14

--------------------------------------------------------------------------------


 
10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:
 
(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;
 
(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;
 
(c) to receive, endorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;
 
(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;
 
(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;
 
(f) to use any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and
 
(g) Agent on behalf of the Lender Group and the Bank Product Providers shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Trademarks, Patents, Copyrights and Intellectual Property Licenses
and, if Agent shall commence any such suit, the appropriate Grantor shall, at
the request of Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by Agent in aid of such enforcement.
 
To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated in accordance with the Credit Agreement.
 
11. Agent May Perform. If any Grantor fails to perform any agreement contained
herein, Agent may itself perform, or cause performance of, such agreement, and
the reasonable expenses of Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors.
 
12. Agent's Duties. The powers conferred on Agent hereunder are solely to
protect Agent's interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.
 
15

--------------------------------------------------------------------------------


 
13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuation of an Event of Default,
Agent or Agent's designee may (a) notify Account Debtors of any Grantor that
such Grantor's Accounts, General Intangibles, Chattel Paper or Negotiable
Collateral have been assigned to Agent, for the benefit of the Lender Group and
the Bank Product Provider, or that Agent has a security interest therein, and
(b) collect such Grantor's Accounts, General Intangibles and Negotiable
Collateral directly, and any reasonable collection costs and expenses shall
constitute part of such Grantor's Secured Obligations under the Loan Documents.
 
14. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Agent shall have the right to rely upon the advice and
opinion of any nationally recognized brokerage or investment firm (but shall not
be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interest or any portion thereof
for sale and as to the best price reasonably obtainable at the private sale
thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.
 
15. Voting Rights.
 
(a) Upon the occurrence and during the continuation of an Event of Default, (i)
Agent may, at its option, and with prior notice (unless such Event of Default is
an Event of Default specified in Sections 7.4 or 7.5 of the Credit Agreement, in
which case no such notice need be given) to any Grantor, and in addition to all
rights and remedies available to Agent under any other agreement, at law, in
equity, or otherwise, exercise all voting rights, and all other ownership or
consensual rights in respect of the Pledged Interests owned by such Grantor, but
under no circumstances is Agent obligated by the terms of this Agreement to
exercise such rights, and (ii) if Agent duly exercises its right to vote any of
such Pledged Interests, each Grantor hereby appoints Agent, such Grantor's true
and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests
in any manner Agent deems advisable for or against all matters submitted or
which may be submitted to a vote of shareholders, partners or members, as the
case may be. The power-of-attorney granted hereby is coupled with an interest
and shall be irrevocable.
 
(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would adversely affect the rights
of Agent and the other members of the Lender Group or the value of the Pledged
Interests.
 
16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:
 
(a) Agent may exercise in respect of the Collateral, in addition to other rights
and remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law. Without limiting the generality of the
foregoing, each Grantor expressly agrees that, in any such event, Agent, without
demand of performance or other demand, advertisement or notice of any kind
(except a notice specified below of time and place of public or private sale) to
or upon any of Grantors or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of Agent forthwith, assemble all or part of the Collateral as directed by Agent
and make it available to Agent at one or more locations where such Grantor
regularly maintains Inventory, and (ii) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of Agent's offices or elsewhere, for cash, on credit,
and upon such other terms as Agent may deem commercially reasonable. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least 10 days written notice to any of Grantors of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notice shall constitute
a reasonable "authenticated notification of disposition" within the meaning of
Section 9-611 of the Code. Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.
 
16

--------------------------------------------------------------------------------


 
(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor's labels, Patents, Copyrights,
rights of use of any name, trade secrets, trade names, Trademarks, service marks
and advertising matter, URLs, domain names, industrial designs, other industrial
or intellectual property or any property of a similar nature, whether owned or
licensable by any of Grantors or with respect to which any of Grantors have
sublicensable rights under license, sublicense, or other agreements, as it
pertains to the Collateral, in preparing for sale, advertising for sale and
selling any Collateral, and each Grantor's rights under all licenses and all
franchise agreements shall inure to the benefit of Agent.
 
(c) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreement. In the event the proceeds of Collateral
are insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.
 
(d) Each Grantor hereby acknowledges that the Secured Obligations arose out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.
 
17. Remedies Cumulative. Each right, power, and remedy of Agent as provided for
in this Agreement or in the other Loan Documents or now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power, or remedy provided for in
this Agreement or in the other Loan Documents or now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Agent, of any one or more of such rights, powers, or remedies
shall not preclude the simultaneous or later exercise by Agent of any or all
such other rights, powers, or remedies.
 
18. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent's rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
 
17

--------------------------------------------------------------------------------


 
19. Indemnity and Expenses.
 
(a) Each Grantor agrees to indemnify Agent and the other members of the Lender
Group from and against all claims, lawsuits and liabilities (including
reasonable attorneys fees) growing out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Loan Document to which
such Grantor is a party, except claims, losses or liabilities resulting from the
gross negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent jurisdiction.
This provision shall survive the termination of this Agreement and the Credit
Agreement and the repayment of the Secured Obligations.
 
(b) Grantors, jointly and severally, shall, upon demand, pay to Agent (or Agent,
may charge to the Loan Account) all the Lender Group Expenses which Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Loan Documents, (iii) the exercise
or enforcement of any of the rights of Agent hereunder or (iv) the failure by
any of Grantors to perform or observe any of the provisions hereof.
 
20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any of
Grantors herefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Agent and each of Grantors to which such
amendment applies.
 
21. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.
 
22. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of the Credit Agreement and
the Commitments have expired or have been terminated, (b) be binding upon each
Grantor, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full in cash of the Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, Agent will file or authorize the filing
of appropriate termination statements to terminate such Security Interest. No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Credit Agreement, any other Loan Document, or any other instrument or
document executed and delivered by any Grantor to Agent nor any additional
Advances or other loans made by any Lender to Borrowers, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantors,
or any of them, by Agent, nor any other act of the Lender Group or the Bank
Product Providers, or any of them, shall release any of Grantors from any
obligation, except a release or discharge executed in writing by Agent in
accordance with the provisions of the Credit Agreement. Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Agent and
then only to the extent therein set forth. A waiver by Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Agent would otherwise have had on any other occasion.
 
18

--------------------------------------------------------------------------------


 
23. Governing Law.
 
(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
 
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND
EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).
 
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
 
24. New Subsidiaries. Pursuant to Section 5.16 of the Credit Agreement, any new
direct or indirect Subsidiary (whether by acquisition or creation) of any
Borrower or any other Grantor (other than an Inactive Subsidiary) is required to
enter into this Agreement by executing and delivering in favor of Agent a
supplement to this Agreement in the form of Annex 1 attached hereto. Upon the
execution and delivery of Annex 1 by such new Subsidiary, such Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder, except as permitted under the Credit Agreement.
 
25. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the "Agent" shall be a reference to Agent, for the
benefit of the Lender Group and the Bank Product Providers.
 
19

--------------------------------------------------------------------------------


 
26. Miscellaneous.
 
(a) This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Loan Document mutatis mutandis.
 
(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.
 
(c) Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.
 
(d) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.
 
(e) Unless the context of this Agreement or any other Loan Document clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms "includes" and "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or." The words "hereof," "herein,"
"hereby," "hereunder," and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations other
than unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and that are not required by the
provisions of the Credit Agreement to be repaid or cash collateralized. Any
reference herein to any Person shall be construed to include such Person's
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
20

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.
 
GRANTORS:
BORROWERS:
 
 
TAKE-TWO INTERACTIVE SOFTWARE, INC.,
a Delaware corporation
 
By: /s/ Lainie Goldstein

--------------------------------------------------------------------------------

Name: Lainie Goldstein
Title: Chief Financial Officer
     
JACK OF ALL GAMES, INC.,
a New York corporation
 
By: /s/ Lainie Goldstein

--------------------------------------------------------------------------------

Name: Lainie Goldstein
Title: Chief Financial Officer
     
 
GUARANTORS:
 
 
2K GAMES, INC.,
a Delaware corporation
     
2KSPORTS, INC.,
a Delaware corporation
     
FIRAXIS GAMES, INC.,
a Delaware corporation
     
FROG CITY SOFTWARE, INC.,
a Delaware corporation
     
GLOBAL STAR SOFTWARE, INC.,
a Delaware corporation
     
INDIE BUILT, INC.,
a Delaware corporation
     
INVENTORY MANAGEMENT SYSTEMS, INC.,
a Delaware corporation
     
KUSH GAMES, INC.,
a California corporation
     
TAKE-TWO LICENSING, INC.,
a Delaware corporation
     
TALONSOFT, INC.,
a Delaware corporation
     
VISUAL CONCEPTS ENTERTAINMENT,
a California corporation
     
VLM ENTERTAINMENT GROUP, INC.,
a Delaware corporation
   
By:
 
Name:
/s/ Lainie Goldstein

--------------------------------------------------------------------------------

Lainie Goldstein
 
Title:
Chief Financial Officer
   



 

--------------------------------------------------------------------------------




 

     
ANGEL STUDIOS, INC.,
a Virginia corporation
     
IRRATIONAL STUDIOS LLC,
a Delaware limited liability company
     
ROCKSTAR GAMES, INC.,
a Delaware corporation
         
By:
 
Name:
/s/ Lainie Goldstein 

--------------------------------------------------------------------------------

Lainie Glodstein
 
Title:
Treasurer
         
CAT DADDY GAMES, L.L.C.,
a Washington limited liability company
     
By: Take-Two Interactive Software, Inc., its sole
member
         
By:
 
Name:
/s/ Lainie Goldstein

--------------------------------------------------------------------------------

Lainie Goldstein
 
Title:
Chief Financial Officer
         
FREEDOM FORCE PROPERTIES LLC,
a Delaware limited liability company
     
IRRATIONAL GAMES LLC,
a Delaware limited liability company
     
IRRATIONAL GAMES DEVELOPMENT LLC,
a Delaware limited liability company
     
By: Irrational Studios LLC, its sole member
     
By:
 
Name:
/s/ Lainie Goldstein

--------------------------------------------------------------------------------

Lainie Goldstein
 
Title:
Treasurer
   

 


--------------------------------------------------------------------------------





 

   
AGENT:
WELLS FARGO FOOTHILL, INC., as Agent
 
 
By: /s/ Erik R. Sawyer

--------------------------------------------------------------------------------

Name: Erik R. Sawyer
Title: SVP



 

--------------------------------------------------------------------------------




List of Omitted Schedules, Exhibits, and Annexes


SCHEDULES



1
Commercial Tort Claims

2
Copyrights

3
Intellectual Property Licenses

4
Patents

5
Pledged Companies

5(c)    

6
Trademarks

7
Owned Real Property

8
List of Uniform Commercial Code Filing Jurisdictions

9
Motor Vehicles

10
Pledged Notes



EXHIBITS:



A
Copyright Security Agreement

B
Patent Security Agreement

C
Pledged Interests Addendum

D
Trademark Security Agreement

E
Pledged Note Addendum



ANNEXES:


Annex 1 to Security Agreement  Form of Supplement


The Registrant will furnish the omitted schedules, exhibits, and annexes to the
Commission upon request.
 


--------------------------------------------------------------------------------


 


 